Title: To James Madison from John George Jackson, 15 January 1808
From: Jackson, John George
To: Madison, James



My dear Sir,
Clarksburg Jany 15th. 1808

My last Letter was calculated to excite the most alarming apprehensions for the life of my beloved Wife & I am sick with grief when I tell you that the present cannot dispel them.  She has not had one hours rest since the last Week, & her danger apparently augments every day.  The principal complaint is an affection of the breast & throat with a hard dry cough which some time changes & she spits freely, once or twice mixed with blood.  Beside these alarming symptoms she appears so totally disordered as to be exceedingly ill.  The month of March will be a decisive crisis if no favorable change occurs before if nature can hold out so long without one.
Ah! my Friend what a prospect have I in view.  What severe accumulated trials have I to bear against.  What a contrast for that ideal happiness which accumulating fortune had painted in all its delusive forms: & which I had e’en grasped at my fingers end.  Now almost all the ties of Nature are burst asunder & those which remain to me incapable of resisting one more rude shock, but I will not dwell upon the painful picture for I do wrong in pourtraying it to you my dear Friend, as the interest & the sympathies you feel for us is sufficient without it  Farewell, my dear friend yours truly

J G Jackson

